364 Pa. 198 (1950)
Commonwealth ex rel. Sherman
v.
Burke, Warden.
Supreme Court of Pennsylvania.
Argued December 6, 1949.
January 5, 1950.
Before MAXEY, C.J., STERN, STEARNE and JONES, JJ.
Michael von Moschzisker, with him Louis Lipschitz and Thomas D. McBride, for relator.
James W. Tracey, Jr., First Assistant District Attorney, with him John H. Maurer, District Attorney, for Commonwealth.
*199 OPINION PER CURIAM, January 5, 1950:
On the showing made by the petitioner, the question involved is whether he is now eligible for parole. A petition for a writ of habeas corpus is not the proper procedure for obtaining an adjudication of the petitioner's alleged rights in the premises: cf. Kinsella v. Board of Trustees, 340 Pa. 497, 498, 17 A.2d 882.
Petition denied.